Kane, J. (dissenting).
In my view, this judgment of conviction should be affirmed. First, it is not clear from this record that defendant was denied the pretrial information he sought. Prior to opening statements, the trial court specifically asked defense counsel whether there were “any Articles 240, Rosario, or Brady materials that haven’t been turned over”, to which counsel replied, “No, your Honor, the People have been very cooperative and turned over all other requested materials.” This conversation occurred just after defense counsel had requested an adjournment to further inquire as to additional manufacturers’ advisory notices related to radio frequency interference affecting the model breathalyzer machine used herein. The People had supplied defense counsel with whatever bulletin was then available. Thus, the rulings of the trial court were correct. H Second, the calibration tests do not fall within the provisions of GPL 240.20 (subd 1, par [c]), mandating disclosure by the People, since these tests are routine procedures not specifically “relating to the criminal action or proceeding” in question. The statute, being in derogation of the common law, must be strictly construed (McKinney’s Cons Laws of NY, Book 1, Statutes, § 301, subd a). Moreover, the records of the calibration tests for the breathalyzer machine were kept by the Division of Criminal Justice Services, Bureau of Municipal Police, or the Division of State Police in Albany and were readily obtainable from them pursuant to the provisions of the Freedom of Information Law (Public Officers Law, art 6; see Matter of Johnson Newspaper Corp. v Stainkamp, 94 AD2d 825). It is the People’s burden to establish the reliability of the calibration tests, and when the results thereof are properly authenticated and certified, they are admissible in evidence (CPLR 4518, subd [c]). Any attack upon these tests by defendant would affect the weight of this evidence, not its admissibility. These factors, together with the independent overwhelming proof of defendant’s intoxication, mandate an affirmance in all respects.